Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 1 of 14 Page|D: 1

IN TI-IE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MCKINLEY HUNTER
17 East N. Maple Avenue, Apt. 18 .
Merchantville, NJ 08109 : CIVIL ACTION
Plainrirr, § NO.
v. '
MCKESSON CORPORATION : .]URY TRIAL DEMANDED

1 lohn Henr'y Drive
Robbinsville, NJ 08691

and :
INTERNATIONAL BROTHERHOOD OF :
TEAMSTERS, d/b/a WAREHOUSE
EMPLOYEES’ UNION, LOCAL 169
1363 W. Cheltenham Avenue
Elkins Park, PA 19027

Defendants.

 

CIVIL ACTION COMPLAINT

McKinley Hunter, (hereinaj?er referred to as “Plaintiff,” unless indicated otherwise), by

and through his undersigned counsel, hereby avers as follows:
INTRODUCTION

1. This action has been initiated by Plaintiff against Defendants for violations of the
Family and Medical Leave Act ("FMLA - 29 U.S.C. §2601 et Seq.), § 301 of the National Labor
Relations Act (“NLRA”), and the NeW Jersey LaW Against Discrirnjnation (“NJ LAD” - N.J.S.A.
10:5-1, er. Seq.). Plaintiffasserts, inter alia, that he Was unlawfully discriminated against, retaliated
against, and terminated from his employment (among other Violations, including experiencing a
breach of duty of representation by Plaintist union). As a direct consequence of Defendants’

unlawful actions, Plaintiff seeks damages as set forth herein.

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 2 of 14 Page|D: 2

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343 (a)(4) because it arises under the laws of the United States and seeks
redress of such federal statutes. There would alternatively be diversity jurisdiction for this matter
pursuant to 28 U.S.C. § 1332, as there is complete diversity and Plaintiff seeks in excess of
$75,000.00 exclusive of costs and interest.

3. This Court may properly maintain personal jurisdiction over Defendants because
their contacts With this state and this judicial district are sufEcient for the exercise of jurisdiction
in order to comply with traditional notions of fair play and substantial justice, satisfying the
stande set forth by the United States Supreme Court in Intematr`onal Shoe Co. v. Washz`ngron,
326 U.S. 310 (1945) and its progeny.

4. Pursuant to 28 U.S.C. §l39l(b)(l) and (b)(2), venue is properly laid in this district
because a substantial part of the events or omissions giving rise to the claims set forth herein
occurred in this judicial district, in addition, venue is properly laid in this district because
Defendants are deemed to reside Where they are subject to personal jurisdiction, rendering

Defendants residents of the District ofNew Jersey for this action.

PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, with an address as set forth in the caption.
7. Defendant McKesson Corporation (hereinafier “Defendant MC”) manufactures,

distributes, and sells pharmaceuticals and medical supplies throughout the United States and

internationally through various segments and divisions

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 3 of 14 Page|D: 3

8. Defendant lnternational Brotherhood of Teamsters, d/b/a Warehouse Employees’
Union, Local 169 (hereinaj?er “Defendant IBT”) is one of the largest labor unions in the United
States. This Washington-based non-profit entity provides for and serves over 600 local chapters
throughout the United States, Canada, and Puerto Rico. Defendant IBT manages, oversees,
advertises for and operates Local 169 doing business as Warehouse Employees’ Union.

9. At all times relevant herein, Defendants acted by and through their agents, servants
and employees, each of Whom acted at all times relevant herein in the course and scope of their
employment With and for Defendants.

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

ll. Plaintiff physically worked for Defendant MC in New Jersey, and Plaintiff Was a
union member in good standing at all relevant times herein With Defendant IBT.

12. ln total, Plaintiff _ a 40-year-old male - Was employed with Defendant MC for
approximately 15 years. He was a union member throughout his tenure with MC through
Defendant IBT.

13. Plaintiff was ultimately terminated by Defendant i\/lC in November of 2017, as
discussed inj?‘a, but had for many years leading up to his telrrnination:

(a) Sought and been approved for intermittent leave under the F amin and Medical
`Leave Act (“FMLA”);

(b) Taken and been granted periodic time off from Work for his disabilities (a/k/a
“intermittent” leave); and

(c) Provided continual medical documentation to all applicable management of
Defendant MC (and its administrator) outlining his need for intermittent medical
time off from work and that his disabilities Were “permanent.”

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 4 of 14 Page|D: 4

14. ln light of the FMLA permitting an employee to take up to 12 weeks off from work
per year on an intermittent, block or reduced-reschedule basis (the 3 types of federally-protected
medical leave available under the FMLA), Plaintiff did not exceed his protected leave allotment
He merely missed federally-protected time each year from work for qualifying disabilities,
predominantly permanent back problems and complications.

15. Plaintiff’s physicians had provided medical paperwork and FMLA certifications
identifying in addition to the seriousness of Plaintiff’s disabilities and their permanency, that
Plaintiff on an “estimated” frequency could have approximately 8 episodes per month requiring
absenteeism Of course, this was only an estimate that was at times accurate or used less.

16. Not only were Plaintiff s approximate 8 absences and/or 8 episodes federally
protected under the FMLA, they were also a reasonable accommodation under the New Jersey
Law Against Discrimination (“NJ LAD”).1 This FMLA and reasonable accommodation approval
had been in place for years.

17. In or about 2017, it appeared that Defendant MC’ s management had a perception f
through comments and actions taken f that employees as a whole were using too much FMLA and
intended to crackdown on such usage (due to frustration with FMLA in general as opposed to any
specific information of misuse).

18. ln the summer of 2017, Plaintiff had most recently provided an updated FMLA
physician’s certification consistent with prior such requests and certifications. Plaintiff’s FMLA
certification, as in the past, was certified him for his normally federally~protected intermittent time

off from work for a period of 6 months.

 

1 See e.g. Capps v. Mondefez Glob., LLC, 847 F.3d 144, 156 (3d Cir. 2017)(interrnittent leave under the FMLA may
also constitute a reasonable accommodation under and-discrimination law(s)).

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 5 of 14 Page|D: 5

19. By letter dated June 29, 2017, Plaintiff was informed through Defendant MC’s
third-party FMLA administrator (Matrix Absence Management) that he was now being required
to get a “2“d Opinion Evaluation” . . . “to validate the amount of time that [he] might need to care
for [his] health condition.”

20. Plaintiff was directed to undergo his “FMLA 2rld Opinion Exam” on or about July
28, 2018 with one Dr. l\/Iichael Ziev who holds himself out publicly as a doctor practicing family
medicine (a non-specialist). When Plaintiff met with Dr. Ziev, he was shocked as_:

(a) Plaintiff went to what he presumed would be a normal doctor’s office but showed
up at a row home in Philadelphia, had difficulty determining where to go within the
structure, and met With Dr. Ziev in a basement of the row home that was musty,

disorganized and a poor attempt at an office setting;

- (b) Dr. Ziev had not pre-ordered any x~rays, MRls or any medical files for Plaintiff
before his visit with Plaintiff; .

(c) Dr. Ziev in total only met with Plaintiff for approximately 15 minutes;

(d) Dr. Ziev did not perform any diagnostic testing, any x-rays, any MRI, and did not
physically examine Plaintiff;

(e) Dr. Ziev asked Plaintiff some questions and glanced at some documents Plaintiff
had with him at the time from past doctor’s visits with his normal physicians; and

(f) Dr. Ziev told Plaintiff they think you miss too much time and probably don’t want
you there anymore but thanked them both for coming (Plaintiff and his wife)`.

21. Both Plaintiff and Plaintiff’s wife (Alisa I-Iunter) were present for the short
approximate 15-minute encounter with Dr. Ziev. They both left astonished as to how that could
possibly be any type of “FMLA 2rlcl Opinion.”

22. ln what appeared to be a clear, coordinated effort to limit Plaintiff’s FMLA
absenteeism without any medical basis, Plaintiff was thereafter informed by letter dated on or
about August 29, 2017 that Dr. Ziev estimated Plaintiff needs to miss time from work at °‘four

episodes per month, two days per event.” This was a reduction from Plaintiff’s multi-year history

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 6 of 14 Page|D: 6

of 8 episodes per month under the FMLA as provided by his regular physicians who actually
examined him continually

23. ln addition to the 2nd opinion examination being a complete charade as aforesaid,
Defendant MC violated the FMLA by requiring Plaintiff to attend a 2“d Opinion evaluation in the
first place. A 2nd Opinion may only be mandated where an employer can demonstrate “reason to
doubt the validity of a medical certification” originally provided by an employee2

24. Defendant MC’s third-party administrator, Matrix, also impermissibly g illegally
shifted Defendant MC’s burden upon Plaintiff under the FMLA. ln particular, Defendant MC
provided Plaintiff with 10 days to object to the 2nd ()pinion stating it would be binding if no
objection was timely received. This was set forth in Defendants’ aforesaid August 29, 2017
correspondence to Plaintiff This is not lawfully permitted

25. Plaintiff had already set forth his objection to the 2nd Opinion by providing a
directly conflicting certification, the same which had been provided for years by qualified, regular
treating physicians of Plaintiff (who, again, actually examined and reviewed records of Plaintiff).
Defendant MC was instead pursuant to 29 C.F.R. 825.307(c) required to schedule PlaintiH for a
third, binding physician f Defendant MC wished for its 2nd Opinion to be adopted. Plaintiff’ s sole
obligation under 28 C.F.R. 825.307(€) was to “act in good fait ” with respect to seeing and
scheduling a specialized physician for a third, binding opinion.

26. Defendant MC’s administration of the FMLA with respect to Plaintiff was literally

atrocious, as Defendants repeatedly violated FMLA regulations But Defendant MC’s knowing

 

2 See 29 C.F.R. 825.307(b)(1); see also Hamiliiy ofMary Health Pariners v. Teamsters Lacal Unicn No. 377, 517 F.
App'x 301, 303 (6th Cir. 2013)(aflirming wrongful termination arbitration holding against employer for sending
employee to FMLA 2nd opinion exam without legal basis after approving the same FMLA absenteeism for years and
separately explaining FMLA regulations clearly expect any binding 2Ild or third opinion to be based upon a full medical
record and review, not an incomplete examination).

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 7 of 14 Page|D: 7

violations of the FMLA and anti-discrimination law(s) did not cease as of the foregoing - but
rather » continued directly resulting in Plaintiff’s unlawful termination from employment

27. Plaintiff was ultimately terminated from Defendant on or about November 27,
2017. His termination violated anti-discrimination law(s) and the FMLA as follows:

(A) lt was known to Defendant MC’s management and FMLA administrator that
Plaintiff had serious back problems; and as a result, he did material handling that
was not in the shipping area (as the shipping area required more strenuous work
and lifting). This was a known accommodation that Plaintiff needed and had been
provided pre-FMLA 2nd opinion;

(B) After Plaintiff was given diminished permission to use FMLA from the timeframe
of September of 2017 going forward, Defendant MC failed to properly
accommodate Plaintiff and had him fill in for shipping employee shortages causing
significant exacerbation of his back problems (due to the far more strenuous work);
and

(C) Defendant MC then promptly terminated Plaintiff for missing slightly more time
than Plaintiff was estimated to miss under the 2nd Opinion but less time than
certified as an estimate of potential FMLA time by Plaintiff s own physician(s).

28. Plaintiff’s termination was thus clearly unlawful for the following factual reasons:

(A) Even assuming the farce 2nd opinion obtained by Defendant MC was legally
permissible, that estimate of limited FMLA time off from work only pertained to
a different, less strenuous position Plaintiff worked within at the time of the 2ncl
Opinion;

(B) Regardless of whether Plaintiff’ s certification or the 2nd Opinion certification were
utilized, if an employee misses slightly more or less time than set forth in an FMLA
certification or 2nd Opinion, that is n_ot a legal basis to terminate an employee. lt
is well established nationally that doctors only provide “estimates” of time an
employee may miss from work for FMLA and that employees often use slightly
less or more than “estimated;”3

(C) Plaintiff was terminated for using FMLA-qualifying time off from work despite
having not exhausted his lZ-month FMLA entitlement; and

 

3 See e.g. Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 841 (7th Cir. 2014)(explaining physicians only give
“estimates,” and it can constitute discrimination or retaliation to terminate an employee for merely exceeding absences
estimated in an FMLA certification

 

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 8 of 14 Page|D: 8

(D) Plaintiff was terminated based upon an FMLA 2nd Opinion that was not
permissibly obtained with proper basis - and separately - Plaintiff was terminated
despite not having been sent to a third binding (neutral) examination due to
conflicting certifications

29. The above reasons for Plaintiff s unlawful termination are not exclusive, as they
are just examples of how egregious Defendants’ actions were in terminating Plaintiff in violation
of the FMLA and and-discrimination law(s).

30. Moreover, even assuming Plaintiff had exhausted or used up all allocated FMLA
time off from work, that M alleviate Defendant MC from interacting in good faith with
Plaintiff about his need for a reasonable medical accommodation (protected under a separate law).
Plaintiff had medically accommodated for years using the same or similar absenteeism for which
he was directly terminated for on account of his disabilities

PLAINTIFF’S 8 301 Hvbrid Claim Under the NLRA

31. Plaintiff`s prior allegations relate to his unlawful termination from Defendant MC.
However, Defendant IBT breached its duty of fair representation as set forth herein.

32. Plaintiff was informed by Defendant lBT, its management, and its counsel that he
had a very good case to prevail at arbitration

33. Defendant IBT had the discretion to elect whether or not to accept Plaintiff s case
for arbitration, as Defendant lBT declines to take the majority of grievances filed by employees to
arbitration

34. Because Plaintiff’s case seemed so strong, Defendant lBT accepted Plaintiff’ s case
for arbitration and agreed to take his case to a trial for breach of the collective bargaining
agreement (“CBA”) by Defendant MC.

35. ln particular, Defendant lBT assured Plaintiff that his termination was not

sufficiently for cause as defined and permitted under the CBA. Thus, Plaintiff was assured by

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 9 of 14 Page|D: 9

Defendant IBT that it seemed clear Defendant MC violated the CBA and committed a breach of
contract by terminating Plaintiff s employment
36. Plaintiff relied upon many assurances he was likely to prevail in his arbitration case
against his employer through Defendant iBT, and as a result, did not seek outside counsel for any
other potential discrimination or retaliation claims
37. However, by letter dated on or about October 18, 2018, Plaintiff was informed by
Defendant lBT that his arbitration was denied by the arbitrator. More specifically, the letter
advised Plaintiff that:
[T]he Arbitrator in your discharge case denied the grievance as inarbitrable
because it was not advanced to arbitration within the contractual time period.
lt is a decision that the Union strongly disagreed with as the issue of a
grievance timeliness was never raised in any arbitration between McKesson
and Local 169 and the parties never enforced time constraints prior to this
case . . . Nonetheless, the Arbitrator took an extreme position and denied the
grievance
3 8. Defendant IBT sent Plaintiff a letter addressing him as “Brother Hunter” and made
it seem completely outlandish and a total shock that an employer would argue aunion has to submit
a timely request for arbitration within a deadline mandated under the CBA. Nothing can be further
from the truth, as adherence to deadlines of filing timely legal claims is often enforced, is critical,
and Defendant lBT attempted to knowingly mislead and assuage Plaintiff’s concerns with its
failure to properly file or timely file his arbitration in hopes Plaintiff would not seek redress
39. Plaintiff only learned of Defendant IBT’s failure to properly and timely file his
arbitration in October of 2018. He relied on his Union, its management, and its counsel for
expertise in properly arguing, filing, and handling all aspects of his union claims, grievances and

of course - - his arbitration This is of course why he paid significant dues to his union for over a

decade, to help him when he finally needed legal representation through his union

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 10 of 14 Page|D: 10

40. lt is well established that where a union1 (a) agrees to pursue a case through
arbitration there is a presumption of presumed merit; and (b) its failure to file a timely arbitration
constitutes a breach of its duty of fair representation.4

41 . As to Defendant lBT’s misconduct, Defendant IBT did not inform Plaintiff of some
innocent error, mailing mistake, or attempted compliance with contractual filing deadlines
lnstead, Defendant lBT conceded reckless disregard and a breach of duty to Plaintiff by
specifically authoring a letter to Plaintiff that it - as a matter of practice and policy - does not
timely file arbitrations despite its contractual obligation and instead relies on the good will of
employers to not enforce legal-contract defenses This was frankly absurd, as was Defendant IBT’s
effort to conceal its misconduct after the fact by lying to Plaintiff that employers such as Defendant
MC never enforce a timeliness requirement for filings of legal claims or arbitration

42. For the reasons set forth herein, Plaintiff would have prevailed against Defendant
MC in a union arbitration as having not been terminated for sufficient cause. See also Humiliiy
ofMary Healili Pariners v. Teamsiers Local Union No. 377, 517 F. App‘x 301, 303 (6th Cir.
2013)(affirming wrongful termination in similar case as to Plaintiff in union arbitration holding
against employer for sending employee to FMLA 2nd opinion exam without legal basis aji‘er
approving the same FMLA absenteeism for years and separately explaining FMLA regulations
clearly expect any binding 2“°1 or third opinion to be based upon a full medical record and review,

not an incomplete examination).

 

4 See e.g. Durrisac v. Cai‘erpillar Tracior Co., 511 F. Supp. 719, 727 (N.D. Cal. 1981)(Awarding legal fees against
the union due to the recklessness of failing to file a timely arbitration which constitutes a breach of duty of fair
representation in the 9th Circuit where the union agreed to pursue arbitration indicating its belief in the merit of
Plaintiff’s legal claims); Ruggirello v. FordMoior Co., 411 F. Supp. 758, 760-61, 92 LRRM 2228 (E.D. Mich. 1976)
(union breached duty when it never instituted formal grievance on employee's behaif, relying instead on informal
adjustment methods, and grievance was ultimately rejected as being untimely); Foast v; Internaiional Brorherhood of
Elecirical Workers, 572 F.2d 710, 714-16, 97 LRRM 3040 (lOth Cir. 1978), rev’d on other grounds (evidence would
support jury finding that untimely filing of grievance was "arbitrary, unreasonable and a breach of duty); Fosrer v.
Bowman Transp. Co., 562 F. Supp. 806, 818 (N.D. Ala. 1983)(Same).

10

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 11 of 14 Page|D: 11

43. Plaintiff thus would prevail in his hybrid claim herein against his union for breach

of the CBA and against his union (Defendant IBT) for breach of duty of representation
Count I
Violat@_s of the Famillgnd Medical Lea_ve Act (“FMLA”)
(Interference & Retaliation)
- Against Defendant MC Only -

44. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

45. Plaintiff was at all times relevant an eligible employee under the FMLA for leave
in each year of his employment

46. Plaintiff had his FMLA rights violated through interference, discrimination and
retaliation by inter alia: (1) being denied full use of FMLA; (2) being subjected to a 2nd Opinion;
(3) being dissuaded from use of FMLA; (4) Defendant not following technical regulations of the
FMLA; (5) Defendant placing too many burdens upon Plaintiff that were impermissible or illegal;
(6) disciplining, admonishing and terminating Plaintiff for use of FMLA; and (7) all other actions
that can be construed from the factual allegations in this lawsuit

47. These actions as aforesaid constitute interference, discrimination and retaliation
prohibited by the FMLA.

48. Defendant MC’s actions of attempting to crack down on FMLA, sending
employees to a farce exam, and intentionally not adhering to clearly established FMLA regulations

or engaging in any interactive process with Plaintiff demonstrates clear willfulness for liquidated

damages as well.

11

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 12 of 14 Page|D: 12

Count II
Viol_ations of the New Jersev Law Against Discrimination (“NJ LAD”)
(Discrimination, Failure to Accomlnodate, and Retaliation)
- Against Defendant MC Only -

49. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

50. Plaintiff was: (a) denied reasonable accommodations of not having to work in the
shipping department, not being given additional absences as a medical accommodation leading to
his termination and denied interactive dialogue; (b) terminated in retaliation for his requested
accommodations or voiced opposition to mistreatment for use of medical absenteeism; and (c)

discriminated against in his non-accommodation and termination for his actual, perceived or

record-of health problems / disabilities

 

51. These actions as aforesaid constitute violations of the New l ersey Law Against
Discrimination
Count III
Hvbrid Claim Under Section 301 of the LMRA, 29 U.S.C. 8 185
- Against Both Defendants -

52. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

53. Plaintiffs union (Defendant IBT) conducted itself dishonestly, attempted to
mislead Plaintiff and conceal its misconduct in not timely filing an arbitration for Plaintiff, and
knowingly breached its duty of fair representation

54. Where a union breaches its duty of fair representation as herein, a plaintiff may
pursue to separate claims in federal court as against his union and separately against his employer
in what is commonly known as a hybrid § 301 claim for breach of his CBA (due to his union’s

failure to represent him). See Roe v. Diamond, 519 F. App'x 752, 756 (3d Cir. 2013).

12

 

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 13 of 14 Page|D: 13

55. For reasons outlined in this Complaint, Plaintiff’s union'breached its duty of fair
representation attempted to conceal it, and Plaintiff would have been successful against his
employer had his union not breached its duty of fair representation

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,
bonuses, insurance, benefits, training, promotions reinstatement, and seniority.

B. Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by
applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish
Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants
or other employers from engaging in such misconduct in the future;

C. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate (including but not limited to damages for emotional distress / pain and
suffering);

D. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law; and

E. Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

13

 

Case 3:19-cv-00083-BRI\/|-T.]B Document 1 Filed 01/03/19 Page 14 of 14 Page|D: 14

Dated: lanuary 3, 2019

14

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

   

. , Esq.
3331 Street Road
Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

 

